Citation Nr: 0701997	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  04-20 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of a left 
ankle sprain.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from February 1958 through 
November 1959.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking service connection from residuals of a 
left ankle injury in service.  Most of the veteran's service 
medical records (SMR) are unavailable as they were apparently 
destroyed in the 1973 National Personnel Record Center (NPRC) 
fire in St. Louis, Missouri.  Because the veteran's service 
medical records were destroyed, VA has a heightened duty to 
assist the veteran in developing his claim.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  VA's obligation to assist 
the veteran is found at 38 C.F.R. § 3.159 (2006).  

Under 38 C.F.R. § 3.159(d), VA will provide a medical 
examination if it determines that such an examination is 
necessary to decide the claim.  A medical examination is 
necessary if the evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but does contain evidence of a current disability or 
recurrent symptoms of a disability, evidence of an event, 
injury or disease in service, and indications that the 
current disability may be associated with the injury in 
service.  Id.

There is evidence in the record indicating that the veteran 
may have a current left ankle disability.  While the medical 
evidence of record appears incomplete (see discussion below), 
there are records from the VA Medical Center in Fayetteville 
that show complaints of left foot/heel pain from September 
2001 through May 2002, and a diagnosis of posterior calcaneal 
exostosis in May 2002.  And, while the veteran's SMRs were 
destroyed, the claims folder does contain one document from 
the veteran's SMR file.  It is a January 1959 clinical record 
showing the diagnosis of a left ankle sprain, moderately 
severe, with the following notation in box number 15 of that 
record:  "Specialized Treatment: Orthopedic Surgery."  
Thus, there is a suggestion of a possible current left foot 
problem, with evidence of a left ankle injury in service.  
The veteran's September 2005 hearing testimony suggests a 
link between the two, but there is not enough competent 
medical evidence to decide the claim at this time.  A medical 
examination is warranted under 38 C.F.R. § 3.159(d) to 
determine the nature and etiology of any current left 
ankle/foot disability the veteran may have.  As such, this 
matter must be remanded.

VA's duty to assist also includes an obligation to obtain all 
relevant records in the custody of a Federal department or 
agency, including medical records from VA medical facilities.  
See 38 C.F.R. § 3.159(c)(2) (2006).  The veteran's claim 
folder contains outpatient treatment reports from the VA 
Medical Center in Fayetteville dating from September 2001 
through May 2002.  The May 2002 note refers to an x-ray 
report.  No such report is found in the claims folder.  An x-
ray of the veteran's left foot is relevant to his claim and a 
copy of that report should be associated with the claims 
folder, along with any additional medical evidence of 
treatment at any VA facility with regard to his left foot 
and/or ankle.  Thus, this matter should be remanded.

Also, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson,  
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA.  Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award.  The notice 
provided to the veteran in this case is not in conformity 
with the Court's Dingess decision.  As such, this matter must 
be remanded for proper notice under 38 C.F.R. § 3.159(b)(1), 
including corrective notice under Dingess.




Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the veteran under 38 C.F.R. 
§ 3.159(b), including issuing corrective 
notice that is compliant with Dingess v. 
Nicholson, 
19 Vet. App. 473 (2006).  

2.  Ensure that VA has met its duty to 
assist the veteran under 38 C.F.R. 
§ 3.159(c)(2) by obtaining all relevant VA 
treatment records regarding the veteran's 
claim for service connection for residuals 
of a left ankle injury.  This includes any 
outpatient treatment notes and x-ray 
reports from the VA Medical Center in 
Fayetteville. 

3.  Afford the veteran a VA examination to 
determine the nature and etiology of any 
current left foot and/or ankle disability.  
The claims folder should be provided to 
the examiner for complete review.  The 
examiner should verify such a review in 
the examination report.  

The examiner should conduct any necessary 
tests and/or x-rays and assess the current 
nature of any left foot and or ankle 
disability.  Once a diagnosis is made, the 
examiner should then provide an opinion 
regarding the etiology of the veteran's 
left foot and/or ankle disorder by 
addressing the following question:  is it 
more likely than not (i.e., probability 
greater than 50 percent)), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
veteran's current disability is a residual 
of the left ankle sprain noted in service?  
A complete rationale should be provided 
for any opinion expressed.

4.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


